DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2017/0024602 A1 to Han et al. (hereinafter "Han") in view of Foreign Publication CN107194224A to Zhang (hereinafter "Zhang").
Claim 1, Han teaches a mobile terminal (Fig. 4; Para. 62 of Han; host system 18 may be implemented as one of a phone system), comprising: a plurality of fingerprint recognition electrodes distributed in an array in a predetermined fingerprint detection region; a plurality of fingerprint signal transmit lines, and a plurality of fingerprint signal receive lines that are arranged in a crossing manner, wherein each of the fingerprint recognition electrodes connects to one of the fingerprint signal transmit lines and one of the fingerprint signal receive lines, wherein the predetermined fingerprint detection region comprises partition regions, and each of the partition regions is provided with a first quantity of fingerprint signal transmit lines and a second quantity of fingerprint signal receive lines that are arranged in a crossing manner (Figs. 4-7; Para. 45-68 of Han; touch screen TSP has at least one fingerprint & touch area FTAR and a plurality of touch areas TAR… the fingerprint & touch area FTAR may be positioned in one of the plurality of touch areas TAR. A formation position of the fingerprint & touch area FTAR and the touch areas TAR on the touch screen TSP overlaps an image display area of the display panel DIS… fingerprint & touch area FTAR of the touch screen TSP includes Tx electrode lines GPb-Tx of a second group arranged in parallel with one another in the first direction y, Rx electrode lines GPb-Rx of the second group which are arranged in parallel with one another in the second direction x and cross the Tx electrode lines GPb-Tx of the second group); and a fingerprint recognition drive chip, comprising a first quantity of first line connection terminals and a second quantity of second line connection terminals, wherein the fingerprint signal transmit lines in each of the partition regions are connected to the first line connection terminals in a one-to-one manner, and the fingerprint signal receive lines in each of the partition regions are connected to the second line connection terminals in a one-to-one (Figs. 5-7; Para. 63-68 of Han; fingerprint & touch area FTAR of the touch screen TSP includes Tx electrode lines GPb-Tx of a second group arranged in parallel with one another in the first direction y, Rx electrode lines GPb-Rx of the second group which are arranged in parallel with one another in the second direction x and cross the Tx electrode lines GPb-Tx of the second group… in the fingerprint sensing mode FMODE, the touch IC 20 connects the Rx electrode lines GPb-Rx of the second group to a fingerprint sensing unit (FSU) 20B through the switching block (SB) 20C. In the fingerprint sensing mode FMODE, the touch IC 20 senses a change in charges of the sensor input through the Rx electrode lines GPb-Rx of the second group and determines a fingerprint input).
Han does not explicitly disclose that the predetermined fingerprint detection region comprises at least two partition regions.
However, Zhang teaches that a predetermined fingerprint detection region comprises at least two partition regions (Figs. 1-1a; Para. 35-62 of Zhang; touchscreen 120 is configured to notify the fingerprint recognition device 130 to perform fingerprint collection upon detecting that the user touches a target area of ​​the touchscreen 120, and the touchscreen 120 corresponds to a plurality of independent regions… as shown in FIG. 1a, the fingerprint identification device 130 may include four independent areas).
Therefore, at the time when the invention was filed, it would have been obvious to a person of ordinary skill in the art to include that the predetermined fingerprint detection region comprises at least two partition regions using the teachings of Zhang in order to modify the terminal taught by Han. The motivation to combine these analogous arts would have been to provide an improved fingerprint unlocking operation wherein the fingerprint unlocking (Abstract of Han).

Regarding Claim 2, the combination of Han and Zhang teaches a display panel, wherein the fingerprint recognition electrodes and the display panel are arranged in a stacking manner, and the predetermined fingerprint detection region corresponds to an entire region of the display panel (Fig. 1; Para. 35-62 of Zhang; touch screen and the display screen are disposed in a stacked manner, and the display screen is disposed on a lower side of the touch screen. The device 130 is integrated with the touch screen 120 to form a full-screen fingerprint).

Regarding Claim 3, the combination of Han and Zhang teaches the fingerprint signal transmit line is one of a gate line and a data line of the display panel, and the fingerprint signal receive line is the other of the gate line and the data line of the display panel (Figs. 4-7; Para. 45-68 of Han; display panel DIS includes pixels formed in pixel areas defined by data lines D1 to Dm and gate lines G1 to Gn
Fig. 1; Para. 35-62 of Zhang; touch screen and the display screen are disposed in a stacked manner, and the display screen is disposed on a lower side of the touch screen. The device 130 is integrated with the touch screen 120 to form a full-screen fingerprint).

Regarding Claim 4, the combination of Han and Zhang teaches that the fingerprint signal transmit lines arranged in an order of a first direction in each of the partition regions are sequentially connected to each of the first line connection terminals arranged in an order of a (Figs. 5-7; Para. 63-68 of Han; fingerprint & touch area FTAR of the touch screen TSP includes Tx electrode lines GPb-Tx of a second group arranged in parallel with one another in the first direction y, Rx electrode lines GPb-Rx of the second group which are arranged in parallel with one another in the second direction x and cross the Tx electrode lines GPb-Tx of the second group… … in the fingerprint sensing mode FMODE, the touch IC 20 connects the Rx electrode lines GPb-Rx of the second group to a fingerprint sensing unit (FSU) 20B through the switching block (SB) 20C. In the fingerprint sensing mode FMODE, the touch IC 20 senses a change in charges of the sensor input through the Rx electrode lines GPb-Rx of the second group and determines a fingerprint input).

Regarding Claim 5, the combination of Han and Zhang teaches that the fingerprint signal receive lines arranged in an order of a third direction in each of the partition regions are sequentially connected to each of the second line connection terminals arranged in an order of a fourth direction on the fingerprint recognition drive chip (Figs. 5-7; Para. 63-68 of Han; fingerprint & touch area FTAR of the touch screen TSP includes Tx electrode lines GPb-Tx of a second group arranged in parallel with one another in the first direction y, Rx electrode lines GPb-Rx of the second group which are arranged in parallel with one another in the second direction x and cross the Tx electrode lines GPb-Tx of the second group… … in the fingerprint sensing mode FMODE, the touch IC 20 connects the Rx electrode lines GPb-Rx of the second group to a fingerprint sensing unit (FSU) 20B through the switching block (SB) 20C. In the fingerprint sensing mode FMODE, the touch IC 20 senses a change in charges of the sensor input through the Rx electrode lines GPb-Rx of the second group and determines a fingerprint input).

Allowable Subject Matter
Claims 6-9 and 11-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments and arguments presented 09/25/2020 constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of amended claim 16 structurally and functionally interconnected with other limitations in the manner as cited in the claim and dependent claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

Regarding Claim 6:
None of the references, either singularly or in combination, teach or fairly suggest  a fingerprint recognition method, performed by a mobile terminal, wherein the mobile terminal comprises: a plurality of fingerprint recognition electrodes distributed in an array in a predetermined fingerprint detection region; a plurality of fingerprint signal transmit lines, and a plurality of fingerprint signal receive lines that are arranged in a crossing manner, wherein each of the fingerprint recognition electrodes connects to one of the fingerprint signal transmit lines wherein the predetermined fingerprint detection region comprises at least two partition regions, and each of the partition regions is provided with a first quantity of fingerprint signal transmit lines and a second quantity of fingerprint signal receive lines that are arranged in a crossing manner; and a fingerprint recognition drive chip, comprising a first quantity of first line connection terminals and a second quantity of second line connection terminals, wherein the fingerprint signal transmit lines in each of the partition regions are connected to the first line connection terminals in a one-to-one manner, and the fingerprint signal receive lines in each of the partition regions are connected to the second line connection terminals in a one-to-one manner, wherein the fingerprint recognition method comprises: obtaining corresponding fingerprint images generated by the fingerprint recognition drive chip based on signals of the first line connection terminals and the second line connection terminals, wherein the predetermined fingerprint detection region comprises at least two partition regions, and the fingerprint signal transmit lines in each of the at least two partition regions are all connected to the first line connection terminals, and the fingerprint signal receive lines in each of the partition regions are all connected to the second line connection terminals; comparing the obtained fingerprint images with preset fingerprint information; and generating a fingerprint recognition result based on the comparison.

Regarding Claim 11:
None of the references, either singularly or in combination, teach or fairly suggest  a non-transitory computer-readable storage medium, wherein the computer- readable storage medium stores a program, and when the program is executed by a processor, a fingerprint wherein the method comprises: obtaining corresponding fingerprint images generated by the fingerprint recognition drive chip based on signals of the first line connection terminals and the second line connection terminals, wherein the predetermined fingerprint detection region comprises at least two partition regions, and the fingerprint signal transmit lines in each of the at least two partition regions are all connected to the first line connection terminals, and the fingerprint signal receive lines in each of the partition regions are all connected to the second line connection terminals; comparing the obtained fingerprint images with preset fingerprint information; and generating a fingerprint recognition result based on the comparison.

Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

None of the references, either singularly or in combination, teach or fairly suggest the mobile terminal according to claim 1, further comprising a memory and a processor, wherein the memory stores a program capable of running on the processor, wherein when the program is executed by the processor, the following steps are implemented, wherein the steps comprise: obtaining corresponding fingerprint images generated by the fingerprint recognition drive chip based on signals of the first line connection terminals and the second line connection terminals, wherein the predetermined fingerprint detection region comprises at least two partition regions, and the fingerprint signal transmit lines in each of the at least two partition regions are all connected to the first line connection terminals, and the fingerprint signal receive lines in each of the partition regions are all connected to the second line connection terminals; comparing the obtained fingerprint images with preset fingerprint information; and generating a fingerprint recognition result based on the comparison.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622